Whitfield, J.
— In proceedings to enforce the lien of a chattel mortgage, the bill of complaint described the note secured by the mortgage as having been made by J. K. Beaty for $545.00. The copy of the note made an exhibit to the bill is signed by J. K. Beaty and T. W. Beaty, and is for $545.00 in figures and in letters “five hundred forty and 00/100 dollars.” Objection to the introduction of the note in evidence before the examiner appointed to take the testimony, was made on the grounds of variance and irrelevancy, but apparently these objections were not called to the attention of the chancellor for a ruling thereon.
The testimony indicated that the note presented is the one to secure the payment of which the mortgage was given; and it is asserted and not denied that the decree covers only $540.00 as principal. It appears that substantial justice has been done, and the decree is affirmed.
Browne, O. J., and Taylor, Ellis and West, J. J., concur.